DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS(s) have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.   See MPEP 609.05(b).  Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9, 16-17, 19-28, 31-32, 37-50 of U.S. Patent No. 10,227,893; claims 1-24 of U.S. Patent No. 10,301,968; claims 1-29 of U.S. Patent No. 11,021,997; claims 1-30 of U.S. Patent No. 11,021,996; claims 1-28 of U.S. Patent No. 11,111,818; claims 1-30 of U.S. Patent No. 9,752,511; claims 1-15 and 17-27 of U.S. Patent No. 11,047,337; claims 1-23 of U.S. Patent No. 11,073,106; claims 1-28 of U.S. Patent No. 8,297,917; claims 1-28 of U.S. Patent No. 8,297,916; claim 20 of U.S. Patent No. 9,410,608; claims 1-22 of U.S. Patent No. 9,523,422; claims 7-8, 11-25 of U.S. Patent No. 10,539,222; claims 23-27 of U.S. Patent No. 11,174,936; . Although the claims at issue are not identical, they are not patentably distinct from each other because the claims overlap in scope with respect to the flexible support stiffness, input coupling stiffness, and gear mesh of the ring gear and frame.
Claim Objections
Claim 1 is objected to because of the following informalities:  “a gear mesh transverse” should read as “a gear mesh transverse stiffness”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 appears to repeat the gear system twice, and it’s unclear if there are multiple gear systems, or not. For the purposes of examination, the second recited gear system will be treated as in error, and the gear systems will be treated as the same.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-10, 17-18, and 22-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sheridan (US20100105516), hereinafter referenced as ‘516 in view of Sheridan (US 5433674), hereinafter referenced as ‘674.
Regarding claim 1;
‘516 discloses a gas turbine engine, comprising: a drive shaft (fan shaft 34, ring gear shaft 61) driving a propulsor (50); a frame which supports said drive shaft, wherein said frame is a K-frame bearing support (K-frame 68 supporting bearings 70); a gear system connected to said drive shaft (Figure 2), said gear system includes a gear mesh defining a gear mesh lateral stiffness and a gear mesh transverse (implicit); and a flexible support (74) supporting said gear system defining a flexible support transverse stiffness and a flexible support lateral stiffness (implicit).
 ‘516 fails to explicitly disclose wherein said flexible support lateral stiffness is less than 8% of said gear mesh lateral stiffness.
‘516 further discloses that the flexible support stiffness of the curved portions between the lateral segment (88) and longitudinal segments (86, 90) can be varied by changing the thickness or the amount of curvature, the flexible support  provides the requisite level of vibration damping and stability to gear train to avoid unacceptable binding of gear teeth through misalignment, resulting in wear (Paragraph 23).
‘674 teaches a geared architecture for a gas turbine engine comprising a propulsor (18) with a frame (56) and a plurality of gears (26) which drive the fan shaft. A flexible support (54) which at least partially supports the gear system, the stiffness of the flexible support is less than the gear mesh stiffness because the gears rigidly abut one another and has no resilient portions, while the flexible support is described as having a degree of resiliency during operation ('674 column 2, lines 14-23). Furthermore, ‘674 teaches that changing the stiffness of the gear carrier support (54), i.e. the flexible support, has an effect on accommodating parallel and angular misalignments between the gear carrier and static structure of the engine (‘674 abstract).
Because ‘516 discloses that the flexible support stiffness supporting the gear system is constructed such that it is flexible, and further teaches that the coupling is provided with requisite level of vibration damping and stability to gear train to avoid unacceptable binding of gear teeth through misalignment, and because ‘674 teaches a flexible support that is less than the gear mesh stiffness because the gears rigidly abut one another and has no resilient portions, while the flexible support is described as having a degree of resiliency during operation, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the flexible support lateral stiffness of ‘516 such that is less than 8% of said gear mesh lateral stiffness as taught by ‘516 and ‘674 for the purposes of providing an effect on accommodating parallel and angular misalignments between the gear carrier and static structure of the engine and reducing wear/binding of the gear teeth.
	Regarding claims 2-3, ‘516 in view of ‘674 teaches the gas turbine engine according to claim 1 above. ‘516 further discloses a bypass duct at least partially defined by a housing (44) outward of the propulsor, and a lateral stiffness refers to a perpendicular direction with respect to an axis of rotation and a transverse stiffness refers to a pivotal bending moment with respect to the axis (Paragraph 30).
	Regarding claims 4-6 and 8-10, ‘516 in view of ‘674 teaches the gas turbine engine according to claim 1 above. ‘516 further discloses a two stage high pressure turbine (26), said gear system is an epicyclic gear system (Figure 2), said drive shaft is mounted to a ring gear (38), an input coupling (46) mounted to a sun gear (36). 
	Regarding claims 7 and 10;
		‘516 in view of ‘674 teaches the gas turbine engine according to claims 5 and 8 above.
	‘516 fails to teach the drive shaft mounted to a planet carrier of the epicyclic gear system.
	‘674 teaches the mounting of the drive shaft of the fan to the planet carrier of the gear system (column 3, lines 45-47) with the input mounted to a sun gear (36).
	Because ‘516 and ‘674 both teach the utilization of a flexible support for a planetary gear system in a gas turbine engine and the input mounted to a sun gear, wherein ‘516 the propulsor drive shaft is mounted to the ring gear and ‘674 the propulsor drive shaft is mounted to the carrier, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gear system of ‘516 such that the drive shaft is mounted to the planet carrier instead of the ring gear as taught by ‘674 as none but expected result of driving the fan through the turbine is achieved and are obvious over one another.
Regarding claim 17;
‘516 discloses a gas turbine engine, comprising: a drive shaft (fan shaft 34, ring gear shaft 61) driving a propulsor (50); a frame which supports said drive shaft, wherein said frame is a K-frame bearing support (K-frame 68 supporting bearings 70); a gear system connected to said drive shaft (Figure 2) through an input (46), said gear system includes a gear mesh defining a gear mesh lateral stiffness and a gear mesh transverse (implicit); and a flexible support (74) supporting said gear system defining a flexible support transverse stiffness and a flexible support lateral stiffness (implicit).
 ‘516 fails to explicitly disclose wherein said flexible support lateral stiffness is less than 8% of said gear mesh lateral stiffness.
‘516 further discloses that the flexible support stiffness of the curved portions between the lateral segment (88) and longitudinal segments (86, 90) can be varied by changing the thickness or the amount of curvature, the flexible support  provides the requisite level of vibration damping and stability to gear train to avoid unacceptable binding of gear teeth through misalignment, resulting in wear (Paragraph 23).
‘674 teaches a geared architecture for a gas turbine engine comprising a propulsor (18) with a frame (56) and a plurality of gears (26) which drive the fan shaft. A flexible support (54) which at least partially supports the gear system, the stiffness of the flexible support is less than the gear mesh stiffness because the gears rigidly abut one another and has no resilient portions, while the flexible support is described as having a degree of resiliency during operation ('674 column 2, lines 14-23). Furthermore, ‘674 teaches that changing the stiffness of the gear carrier support (54), i.e. the flexible support, has an effect on accommodating parallel and angular misalignments between the gear carrier and static structure of the engine (‘674 abstract).
Because ‘516 discloses that the flexible support stiffness supporting the gear system is constructed such that it is flexible, and further teaches that the coupling is provided with requisite level of vibration damping and stability to gear train to avoid unacceptable binding of gear teeth through misalignment, and because ‘674 teaches a flexible support that is less than the gear mesh stiffness because the gears rigidly abut one another and has no resilient portions, while the flexible support is described as having a degree of resiliency during operation, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the flexible support lateral stiffness of ‘516 such that is less than 8% of said gear mesh lateral stiffness as taught by ‘516 and ‘674 for the purposes of providing an effect on accommodating parallel and angular misalignments between the gear carrier and static structure of the engine and reducing wear/binding of the gear teeth.
Regarding claim 18, ‘516 in view of ‘674 teaches the gas turbine engine according to claim 1 above. ‘516 further discloses a bypass duct at least partially defined by a housing (44) outward of the propulsor.
Regarding claim 22;
‘516 discloses a gas turbine engine, comprising: a drive shaft (fan shaft 34, ring gear shaft 61) driving a propulsor (50); a frame which supports said drive shaft, wherein said frame is a K-frame bearing support (K-frame 68 supporting bearings 70); a gear system connected to said drive shaft (Figure 2) through an input (46), said gear system includes a gear mesh defining a gear mesh lateral stiffness and a gear mesh transverse (implicit); and a flexible support (74) supporting said gear system defining a flexible support transverse stiffness and a flexible support lateral stiffness and a flexible transverse stiffness (implicit). A journal bearing defining a journal bearing transverse stiffness that is less than said gear mesh transverse stiffness (journal 54A-E; The journal pin, i.e. bearing, defines at least one of a lateral and transverse stiffness with respect to the gear mesh because the journal pin has a certain structural stiffness and mates with gears of the gear mesh. The journal pin stiffness can be said to be less than or equal to the gear mesh stiffness because the journal pin is supporting the planet gears of the gear mesh).
 ‘516 fails to explicitly disclose said flexible support lateral stiffness is less than 8% of said gear mesh lateral stiffness and said flexible support transverse stiffness is less than 8% of said gear mesh transverse stiffness.
‘516 further discloses that the flexible support stiffness of the curved portions between the lateral segment (88) and longitudinal segments (86, 90) can be varied by changing the thickness or the amount of curvature, the flexible support  provides the requisite level of vibration damping and stability to gear train to avoid unacceptable binding of gear teeth through misalignment, resulting in wear (Paragraph 23).
‘674 teaches a geared architecture for a gas turbine engine comprising a propulsor (18) with a frame (56) and a plurality of gears (26) which drive the fan shaft. A flexible support (54) which at least partially supports the gear system, the stiffness of the flexible support is less than the gear mesh stiffness because the gears rigidly abut one another and has no resilient portions, while the flexible support is described as having a degree of resiliency during operation ('674 column 2, lines 14-23). Furthermore, ‘674 teaches that changing the stiffness of the gear carrier support (54), i.e. the flexible support, has an effect on accommodating parallel and angular misalignments between the gear carrier and static structure of the engine (‘674 abstract).
Because ‘516 discloses that the flexible support stiffness supporting the gear system is constructed such that it is flexible, and further teaches that the coupling is provided with requisite level of vibration damping and stability to gear train to avoid unacceptable binding of gear teeth through misalignment and the flexible support can be adjusted in the lateral and transverse directions, and because ‘674 teaches a flexible support that is less than the gear mesh stiffness because the gears rigidly abut one another and has no resilient portions, while the flexible support is described as having a degree of resiliency during operation, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the flexible support lateral stiffness and flexible support transverse stiffness of ‘516 such that flexible support lateral stiffness is less than 8% of said gear mesh lateral stiffness and said flexible support transverse stiffness is less than 8% of said gear mesh transverse stiffness as taught by ‘516 and ‘674 for the purposes of providing an effect on accommodating parallel and angular misalignments between the gear carrier and static structure of the engine and reducing wear/binding of the gear teeth.
	Regarding claims 23-24;
‘516 in view of ‘674 teaches the gas turbine engine according to claim 22 above. ‘516 ‘516 further discloses said frame defining a frame lateral stiffness (the fan shaft support strut 68 including bearing assemblies 70 that provide a resistance to vibrations and thus a stiffness "to inhibit flexure [of shaft 34] induced by bending moments from the blade 50"; a bending moment including a radial - with respect to the shaft axis - component of force such that the stiffness of bearing assemblies 70 impart a lateral stiffness to the frame; Paragraphs 21-22); a frame transverse stiffness (the fan shaft support strut 68 including bearing assemblies 70 that provide a resistance to vibrations and thus a stiffness “to inhibit flexure [of shaft 34] induced by bending moments from the blade 50”; the transverse stiffness of bearing assemblies 70 impart transverse stiffness to the frame; Paragraphs 21-22).
‘516 fails to explicitly teach said flexible support lateral stiffness is less than 11% of said frame lateral stiffness and said frame defines a frame lateral stiffness and said flexible support lateral stiffness is less than 11% of said frame lateral stiffness.
However, the relative stiffness of the flexible support and frame was recognized as a result-effective variable, i.e., a variable which achieves a recognized result, in the prior art, in this case the extent that "flexible mechanical ground [permits] the gear train to be radially displaced to prevent binding of gear teeth" (‘516, Paragraph 32) is determined by the stiffness of flexible support 74 (which is chosen depending on the desired allowable displacement of the gear train; Paragraphs 30-32), and the degree of shaft stiffness imparted to the shaft through the bearing assembly 70 of the fan shaft support/frame (‘516, Paragraphs 21-22). Since both stiffnesses affect the deflection and vibration damping, their relative stiffness affects the deflection and vibration damping. The relative stiffness must then be adjusted relative to each other.  As such, the determination of the optimum or workable ranges of said variable, in this case flexible support lateral and/or transverse stiffness being less than 11% of a respective frame stiffness, may have been characterized as routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B). Where the general conditions of a claim are disclosed in the prior art (as per ‘516 and ‘674), it has been held that the discovery of optimum or workable ranges by experimentation requiring only routine skill in the art, in this case the ability to "[change] the thickness of support 74 or the amount of curvature" (‘516, Paragraph 30), would have been an obvious extension of prior art teachings to absorb flexure of the shafts without damaging the gear train and to manage the amount of vibration passed to the gear system (‘516 Paragraphs 4 and 22). In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA1955); MPEP 2144.05(II)(A). In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Allowable Subject Matter
Claims 11-16, 19-21, and 25-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with, specifically with respect to the double patenting rejections that encompass the indicated claims.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN D SEABE whose telephone number is (571)272-4961. The examiner can normally be reached Monday-Friday, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN D SEABE/Primary Examiner, Art Unit 3745